Citation Nr: 0637703	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to the service-
connected residuals of a left knee injury, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from June 1980 to June 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision.  In October 
2002 the Board reopened the veteran's claim for service 
connection for a lumbar spine disorder, on a direct basis and 
as secondary to the service-connected residuals of a left 
knee injury, status post arthroscopy.  In October 2003, the 
Board remanded the veteran's claim for further development.

In July 2004, the Board denied the veteran's claim for 
service connection for a lumbar spine disorder and the 
veteran appealed this decision.  In June 2005, a Joint Motion 
for Remand was filed with the United States Court of Appeals 
for Veterans' Claims (CAVC) requesting that the CAVC remand 
this matter for further development.  The CAVC signed the 
Order in June 2005 and thus remanded the case to the Board, 
specifically requesting compliance with the duty to notify.  
The veteran has not been sent a notification letter outlining 
the four required elements of the duty to notify as outlined 
in 38 C.F.R. § 3.159.  This should be done prior to further 
adjudication by the Board.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Send the veteran a notification letter 
including all four required elements of 
the duty to notify outlined in 38 C.F.R. 
§ 3.159.

2. Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent legal authority and summarizes 
all the evidence.  Allow an appropriate 
time period for response and return the 
case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

